DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of Group I and species (i) of the FECH gene in the reply filed on 30 June 2022 is acknowledged.
Claim Status
3. 	Claims 1-20 are pending.
	Claims 7, 8 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-6 and 9-19 read on the elected invention and have been examined herein. 
Claim Rejections - 35 USC § 101
4.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9-14 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Applicant' s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility” which discusses the Alice/Mayo two-part test for evaluating subject matter eligibility.
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the level of methylation at particular regions of the genome, including the region of the FECH gene (claim 6), and cell lineage. In particular, the claims recite “differentially-methylated regions specific to the particular cell lineage” and “estimating the amount of cells of the particular cell lineage in the biological sample based on the comparing” of methylation levels. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require performing the step of “obtaining” calibration data points, “comparing” data points and “estimating” the number of cells (claim 1); “identifying” a methylation region by “obtaining methylation indexes,” “comparing” methylation indexes, “identifying” sites that have methylation indexes above or below a threshold and “identifying” one or more differentially-methylated regions (claim 11); “determining” a total number and a first methylation level (claim 12); “determining” a volume and a first methylation level (claim 13); and “inputting” a first methylation level into a calibration function (claim 19). Neither the specification nor the claims set forth a limiting definition for the “obtaining,” “comparing,” “estimating,” identifying,” "determining," or “inputting” steps and the claims do not set forth how these steps are accomplished. The broadest reasonable interpretation of theses steps is that they may be accomplished by performing mental activities. For example, one may obtain data points and methylation indexes by reading information in a database or report. One may mentally comparing values to accomplish the comparing steps. One may mentally estimate the amount of cells in a sample by mentally comparing the methylation results to the calibration data. One may mentally identify methylation sites and differentially methylated regions after reading information in a database or report. One may also determine volumes and total methylation levels and individual methylation levels based on information read in a report or database. Thereby, each of the noted steps may be performed mentally and encompass an abstract idea.
	Regarding the “inputting” step, one may accomplish this step by writing down methylation information or putting this information into a generic computer. However, the use of a generic computer or software program to implement an abstract idea does not itself impart patent eligibility. 
Further, regarding claim 19, as stated in MPEP 2106.04(a)(2) III “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation” and that “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.” 
Herein, the use of pen and paper or a generic computer to input data into a generic “calibration function” does not constitutes something more than an abstract idea. 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited non-patent-ineligible steps of obtaining a cell-free mixture of DNA, performing an assay that comprises contacting DNA fragments in the cell-free mixture with reagents that hybridize to differentially methylated regions and detecting methylation based on signals generated by the assay are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
 Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The additionally recited non-patent-ineligible steps of obtaining a cell-free mixture of DNA, performing an assay that comprises contacting DNA fragments in the cell-free mixture with reagents that hybridize to differentially methylated regions, including PCR and sequencing assays, and detecting methylation based on signals generated by the assay are recited at a high degree of generality and were well-known, routine and conventional in the prior art.  This finding is supported by the teachings in the specification – see, e.g., para [0044-0045], [0076] and [0113]).  See also Dor et al (WO 2015/159292; cited in the IDS), discussed in detail below.
Applicant’s attention is further directed to MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Note that while claim 6 identifies a particular region of the genome that is differentially methylated – i.e., the FECH gene, the identity of the differentially methylated region is part of the judicial exception and not something in addition to the judicial exception. The claims do not require the use of a particular reagent, such as a particular primer or probe consisting of or comprising a specific nucleotide sequence. Since it was routine and conventional in the prior art to contact the bisulfite treated DNA with reagents, including primers and probes, that hybridize to the target sequence, the limitations regarding the use of a reagent that hybridizes to the target region (i.e., the FECH gene) do not add something ‘significantly more’ to the recited judicial exceptions. 
Applicant’s attention is again directed to the Federal Circuit decision for In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation which noted that “the claims contain no otherwise new process for designing or using probes, primers or arrays beyond the use of BRCA1 and BRCA2 sequences in these processes.” In other words, the naming of particular targets – i.e., target DNA regions to which a reagent hybridizes - was routine and conventional in the prior art and does not add an inventive concept to the recited judicial exceptions.
See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” Note that this decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it is stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.”
Moreover, regarding claim 19, to any extent that this claim intends to require a generic computer to input the methylation data, MPEP 2106.05(a) states that ”Limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include: i. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 112(b) - Indefiniteness
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is indefinite over the recitation of “below/above” a first methylation index and “above/below a second methylation threshold because it is not clear as to what is meant by this phrase. For example, it is not clear as to whether this means below or above a first methylation threshold and methylation index or below and above a first methylation threshold and methylation index or below a first methylation threshold and above a methylation index. It is also unclear as to what constitutes the first and second methylation thresholds.
Claim Rejections - 35 USC § 112(a)– Written Description
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1-5 and 9-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	For claims drawn to a genus, MPEP § 2163 states that “(t)he written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.”
MPEP § 2163 goes on to state that “(a)n adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).”
In the present situation, the claims are drawn to a method for measuring an amount of cells of a particular cell lineage in a biological sample and require reagents that hybridize to “differentially-methylated regions specific to the particular cell lineage by being hypomethylated or hypermethylated relative to other cell lineages."	Thereby, the claims require a genus of reagents that specifically hybridize to regions in the genome of a subject which are differentially methylated in cells of one particular cell lineage as compared to cells of any other cell lineage. The breadth of the claims is significant given that the claims do not define the differentially methylated regions (DMRs) in terms of any particular structural properties, such as a particular nucleotide sequence, or any other relevant identifying characteristics.
The breadth of the claims is compounded by the fact that the claims encompass DMRs present in the genome of a human subject or any non-human subject, including such diverse species as dogs, cats, goats, horses, monkeys, rabbits, rats, etc.  Note that methylation patterns may differ significantly between different species.
The breadth of the claims is further compounded by the fact that the claims include DMRs specific to cells of any cell lineage, including cells of hematopoietic cell lineage (claims 2-4), which includes the particular hematological cell lineage of red blood cells, granulocytes, macrophages, T cells, and B cells, as well as cells having a lineage of any organ of a body, such as cells of hepatic cell lineage, cells of lung cell lineage, cells of pancreatic cell lineage, etc.
However, the specification teaches only 3 regions in the human genome that are differentially methylated in red blood cells. 
The specification (para [0065] states:
“we identified three erythroblast-specific DMRs across the whole genome. One DMR was within the intronic region of the ferrochelatase (FECH) gene on chromosome 18. In this region, the differences in methylation densities between erythroblasts and other cell types are the greatest among the three DMRs identified. The FECH gene encodes ferrochelatase, which is an enzyme responsible for the final step of heme biosynthesis (26). As shown in FIG. 1, the four selected CpG sites within the erythroblast-specific DMR were all hypomethylated in erythroblasts, but hypermethylated in other blood cells and tissues.”

The specification also identified two erythroblast-specific DMRs on chromosome
12, wherein the first DMR is a region of 1510 bp at genomic coordinates on chromosome 12: 48227688-48227701 and includes 3 differentially methylated sites and the second is a region of 1560 bp at genomic coordinates on chromosome 12: 48228144-48228154, which also includes 3 differentially methylated sites, wherein the
chromosomal coordinates are with respect to human reference genome hg19.
Regarding non-human subjects, the 2 DMRs in chromosome 12 are described with respect to the reference human genome hg19. The specification does not indicate if these regions are also present in a representative number of non-human subjects.
The specification does not describe any DMRs specific to a cell lineage other than an erythroblast cell lineage. Nor does the specification describe any DMRs specific to a particular cell lineage in non-human subjects. 
Accordingly, the specification has not described by its complete structure or by other relevant identifying characteristics a representative number of species within the broadly claimed genus of regions differentially methylated in a particular cell lineage by being hypermethylated or hypomethylated, wherein the cell lineage is any cell lineage, or is of the particular cell lineage of a hematological cell lineage or red blood cell lineage, and the region is one present in a human subject or a representative number of non-human subjects.
It is noted that the specification teaches the general methodology for detecting differential methylation of regions in the genome of a cell in an organism. However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. 
 Thereby, a showing of how to potentially identify regions differentially methylated in cells of a particular cell lineage (and make reagents that hybridize to such regions) is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.
Additionally, the specification does not disclose a clear structure-function relationship between the claimed genus of DMRs and cells of a particular cell lineage. Knowledge of the sequence of the human genome and in the genome of other organisms does not allow one to envision particular regions that are differentially methylated only in cells of a particular cell lineage and not in cells of other cell lineages. No common structure has been disclosed to identify those members of the claimed genus of regions that are differentially methylated in only cells of a particular cell lineage, such as red blood cells, and not differentially methylated in cells of any other cell lineage. 
As noted in Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that: 
"...applicant must also convey, with reasonable clarity to those skilled in art, that applicant, as of filing date sought, was in possession of invention, with invention being, for purposes of "written description" inquiry, whatever is presently claimed."
 
	Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision.
	With respect to the present invention,  there is no record or description which would demonstrate conception of a representative number of differentially methylated regions specific to a particular cell lineage, and thereby a representative number of reagents for differentially methylated regions specific to a particular cell lineage. 
Therefore, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of marker genes, primers and probes which are not described in the specification. 
Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-5 and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dor et al (WO 2015/159292; cited in the IDS) in view of Kelsey et al (US 20140178348; cited in the IDS).
Dor et al teaches a method comprising: obtaining a cell-free mixture of a biological sample, and particularly plasma obtained from a blood sample, which sample necessarily comprises cell-free DNA from a plurality of cell lineages; performing an assay, including a PCR amplification and microarray hybridization assay, by contacting DNA fragments in the cell-free mixture with reagents that hybridize to differentially methylated regions (DMRs), each of the DMRs specific to a particular cell lineage by being either hypomethylated or hypermethylated; detecting a first number of methylated or unmethylated DNA fragments in the cell-free mixture at the DMRs based on a signal generated in the assay; determine a first methylation level based on the first number; and comparing the methylation level to a standard level to determine the amount of the cell-free DNA derived from the particular cell in the sample (e.g., p. 3, lines 12-19; p. 4, lines 18-19; p. 5, lines 1-22; p. 13, lines 15-27; p. 14, lines 6-18; p. 56, lines 4-27). 
Dor (p. 1, lines 5-9) states:
“The present invention, in some embodiments thereof, relates to a method of determining the source of cell-free DNA and use thereof for diagnosing pathological processes associated with cell death, monitoring therapeutic regimes such as drugs intended to change cell death and in studying for clinical and research purposes processes affecting cell death levels.”

Dor (p. 47, lines 13-18) further states:
 “The method comprises quantifying the amount of cell-free DNA which is comprised in a fluid sample (e.g. a blood sample) of the subject which is derived from a cell type or tissue. When the amount of cell free DNA derived from the cell type or tissue is above a predetermined level, it is indicative that there is a predetermined level of cell death. When the level of cell death is above a predetermined level, it is indicative that the subject has the disease or pathological state.”

Dor (p. 48, lines 1-5) also teaches:
“Quantifying the amount of DNA molecules having the specific methylation pattern of a target tissue may be achieved using a calibration curve produced by using known and varying numbers of cells from the target tissue.”

Dor does not specifically teach estimating the amount of cells of the particular cell lineage in the sample based on comparing the methylation level to calibration data points that specify an amount of cells of a particular cell lineage and a calibration methylation level.
However, as stated above, Dor does teach determining methylation levels of the DMRs that are indicative of the particular target cell (i.e., a particular cell lineage) and comparing the determined methylation levels to a calibration curve that includes specific quantities of the particular target cell.
Further, Kelsey et al teaches methods for identifying and determining the quantity of a particular type of cell in a sample comprising a mixture of cells, wherein the particular type of cell is identified and quantified using a DNA methylation pattern specific for that type of cell (e.g., para [0006], [0017], [0023], [0226], [0403] “DNA Methylation-Based Cell Quantification” and [0404] “Cell Differential Quantification Using DNA Methylation”). Kelsey teaches that the method disclosed therein can be used for monitoring, diagnosing, prognosing and measuring response to therapy of the disease condition (para [0017] and [0027]).
Kelsey states:
	“[0191] A method similar to regression calibration is provided herein for determining changes in the distribution of white blood cells between different subpopulations (e.g. cases and controls) using DNA methylation signatures or DNA methylation profiles, in combination with an external validation set having methylation signatures from purified leukocyte samples…
[0192]… A form of regression calibration was determined that considers a methylation signature as a high-dimensional multivariate surrogate for the distribution of white blood cells.”

Thus, Kelsey teaches obtaining calibration curves which include data comprising methylation levels of DMRs specific for particular cells in order to determine the quantity of the cells in a sample.
In view of the teachings of Kelsey, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the method of Dor so as to have obtained calibration data points of known amounts of cell of the particular cell lineage and calibration data points of DNA methylation levels of DMRs in the particular cell lineage of known amounts and to have compared the determined methylation levels at the DMRs specific for the particular cell lineage to the calibration data points in order to have provided an effective means for calculating the amount of the particular cell lineage in the sample. One would have been motivated to have done so in order to have accomplished the objective set forth by Dor of diagnosing, prognosing or monitoring a disease in a patient, wherein the number of cells in the sample which release DNA of the particular cell lineage, as indicated by the level of methylation of DMRs specific for the cell lineage, is a reflection of the occurrence, prognosis or response to treatment of a pathological condition in the subject.
Regarding claim 2, Dor teaches methods wherein the sample is a blood sample and the particular cell lineage is a particular hematological cell lineage, such as a lymphocyte cell (p. 14, lines 13-18). Additionally, Kelsey teaches determining the methylation levels of DMRs that are specific for particular types of blood cells including T-cells, B-cell, NK cells, monocytes, eosinophils, basophils and neutrophils (e.g., para [0017] and [0245]).
Regarding claim 4, Dor teaches that the method further comprises obtaining plasma or serum from a blood sample (e.g., p. 29, lines 1-8).
Regarding claim 5, Dor teaches assaying for methylation levels at the DMRs using a PCR assay (e.g., p. 30, lines 23-31; p. 31, lines 20-33; p. 33-35) or using a sequencing assay (p. 36-38).
Regarding claim 9, Dor teaches that the DRMs comprise CpG sites (p. 14, lines 19-20).
Regarding claim 10, Dor also teaches that the CpG sites may be fully hypomethylated or fully hypermethylated (e.g., p. 15, lines 19-25). 
Additionally, regarding claim 10, Dor does not specifically state that the CpG sites are within 100bp of one another. However,  Dor teaches that 4-10 or more methylation sites may be present in the contiguous sequence of the DMR and the sequence is between 50-300 nucleotides in length (e.g., p. 15, lines 1-15).  Dor further teaches that 4-9 CpG sites adjacent to an originally identified CpG site are  assayed to identify short fragments containing the signature CpG site and multiple adjacent CpG sites (p. 56). Dor states “the present inventors have defined short sequences of DNA, containing 4-9 CpG sites, whose combined methylation status constitutes an epigenetic signature unique to a tissue of interest relative to blood cells and other tissues” (p. 56, lines 24-27). Accordingly, the teachings of Dor suggest assaying DMRs comprising fully methylated or fully demethylated CpGs which are present in a short DNA sequence, and thereby CpG sites within 100 bp of one another.
Regarding claim 11, Dor teaches that the differentially methylated regions are identified by obtaining methylation levels of sites for a plurality of cell lineages, including the particular cell lineage, comparing the methylation levels for each of the sites in the different cells of the plurality of cell lineages and identifying one or more DMRs that are above or below a threshold level and specific for the particular cell lineage (see, e.g., p. 3, 14, lines 6-12, p. 16-28 and Example 2).
Regarding claim 12, Dor teaches that the method further comprises determining the total number of DNA fragments in the cell-free mixture and total amount of the DMRs in the cell-free mixture (e.g., p. 5, lines 15-18; and p. 57, lines 18-30).
Regarding claim 13, Dor teaches determining the concentration of the cell-free mixture and thereby the volume of the cell-free mixture and also teaches determining methylation levels of the DMRs in the cell-free mixture (e.g., p. 57). 
Regarding claim 14, as discussed above, the combined teachings of Dor and Kelsey suggest obtaining calibration curves that comprise a plurality of data points for samples comprising different amounts of the particular cell lineage.
Regarding claim 15, modification of the method of Dor as discussed above, results in a method that obtains a plurality of calibration samples, measuring the amount of cells of the particular cell lineage in the calibration sample (i.e., Kelsey teaches using samples having a known amount of the particular cell type), and determining the methylation levels at the DMRs based on signals generated in methylation assay applied to the calibration samples (i.e., Kelsey teaches determining the methylation levels of the DMRs in each of the samples having a known amount of the particular cell type).
Regarding claim 17, Kelsey teaches counting the number of cells using flow cytometry / FACS (e.g., para [0390]).
Regarding claim 16, neither the specification nor the claims provide a limiting definition for what constitutes “manually.” The flow cytometry method used by Kelsey to quantify the number of cells is considered to be a manual method, since it does not require the use of a robot and requires the use to provide the sample of cells to a flow cytometry apparatus.
8. Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dor et al (WO 2015/159292; cited in the IDS) in view of Kelsey et al (US 20140178348; cited in the IDS), and further in view of Lo et al (PGPUB 2014/0080715; cited in the IDS).
The teachings of Dor and Kelsey are presented above. 
The combined references do not teach fitting a calibration function to respective calibration methylation levels and measured amounts of cells, wherein the calibration function includes the one or more data points (claim 18) or inputting methylation levels into a calibration function (claim 19).
However, Lo et al discloses methods of analyzing a blood sample of a mammal comprising obtaining a cell-free mixture of the blood sample, e.g.,  a plasma or serum sample, contacting DNA fragments of the cell-free mixture with reagents that detect differentially methylated regions, detecting a first number of methylated or unmethylated DNA fragments in the cell-free mixture to determine a methylation level using a first number and comparing the first number to a reference number (e.g., claim 1, para [0005-0006], [0065]). Lo (para [0150]) states: “methylation markers (genomic sites) that are useful for determining the contributions of different organs to the plasma DNA can be identified by comparing the methylation profiles (FIG. 2) of different tissues, including the liver, lungs, esophagus, heart, pancreas, sigmoid colon, small intestines, adipose tissues, adrenal glands, colon, T cells, B cells, neutrophils.” Lo also states “in addition to applications to prenatal testing, cancer detection/monitoring and transplantation monitoring, embodiments can also have applications in many branches of medicine for studying cell death or injury of various bodily tissues, e.g. stroke, myocardial infarction, trauma, autoimmune disorders, infectious diseases, etc.” (para [0335]).
Lo states:
[0246]… In another embodiment, the comparison is accomplished by inputting the first value into a calibration function. The calibration function can effectively compare the first value to calibration values (a set of reference size values) by identifying the point on a curve corresponding to the first value. The estimated methylation level is then provided as the output value of the calibration function.
[0247] …Accordingly, one can calibrate a size parameter to a methylation level. For example, a methylation level can be measured and associated with a particular size parameter for that sample. Then data points from various samples can be fit a calibration function. In one implementation, different calibration functions can be used for different subsets of DNA. Thus, there may be some form of calibration based on prior knowledge about the relationship between methylation and size for a particular subset of DNA. 
[0365] Any of the software components or functions described in this application may be implemented as software code to be executed by a processor using any suitable computer language such as, for example, Java, C++ or Perl using, for example, conventional or object-oriented techniques.

Thus, Lo teaches using calibration curves to measure a parameter (size of DNA therein), wherein the method comprises fitting a calibration function to respective calibration methylation levels and the parameter, wherein methylation levels are inputted into the calibration function and implementing the functions using any conventional software.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Dor so as to have fitted a calibration function of the one or more data points of the methylation levels and to have inputted the determined methylation levels into the calibration function because this would have provided a rapid, computerized means for determining the number of the cells of the particular cell lineage in the sample as a function of the DNA methylation levels of the DMRs specific for the particular cell lineage as determined based on a comparison with calibration data points for an amount of cells of the particular cell lineage and calibration methylation levels.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634